DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite, “in a vicinity of the autonomous vehicle”. The term "in a vicinity" in the claims is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear how proximate the “vicinity” is to the autonomous vehicle, how much of the surrounding environment it includes, and how much of the surrounding environment it excludes. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets the term “vicinity” to be a predetermined distance in the surrounding environment of the vehicle.
Furthermore, while these claims recite “in a vicinity of the autonomous vehicle” in the preamble, they then recite the term “a vicinity of the autonomous vehicle” in further limitations. This 
Claims 3 and 12 recite the term “a vicinity”. This term is indefinite because it is unclear if this vicinity recited herein is the same as, part of, or a different vicinity from the one recited in the independent claims. Thus, rendering the scopes of the claims indefinite. The examiner interprets this term to refer to the same “vicinity” recited in the independent claims. 
Claims 6-8 and 15-17 recite the following terms: “a measure of a difference”. However, the independent claims from which these claims depend respectively also recite “a measure of a difference”. Therefore, this term is indefinite because it is unclear if the measure of difference recited in each claim is the same as or different from that recited in the independent claim from which it depends. The examiner interprets the “measure of difference” recited in the dependent claims to be the same as the measure of difference recited in the independent claims.
Claims 7 and 16 recite “the first and second trajectories that are both generated by a cost-based planning subsystem”. This limitation is indefinite because: a) it is unclear if the cost-based planning subsystem is the same as or different from the planning subsystem recited in the independent claims, which is said to generate the planned trajectories; b) there is insufficient antecedent basis for the first and the second trajectory that are both generated by a cost-based planning subsystem. 
Claims 9 and 18 recite the term “most important agents”. The term "most important" is a relative term, which renders the claim indefinite.  The term "most important" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, such that the criteria that renders an agent as the most important agent is unclear. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, claims 9 and 18 recite the term “a vicinity”. This term is indefinite because it is unclear if this vicinity recited herein is the same as, part of, or a different vicinity from the one recited in the independent claims. Thus, rendering the scopes of the claims indefinite. The examiner interprets this term to refer to the same “vicinity” recited in the independent claims. 
Claims 3-9, 11-18, and 20 depend from claims 1, 10, and 19 respectively, include all of their limitations, and do not cure their deficiencies. Therefore, these claims are rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 2, 10, 11, 19, and 20 recite, “determining a measure of a difference between the first and second planned trajectories; and determining, based at least in part on the determined measure of difference, corresponding importance score for the one or more agents that are in the second set of agents but not in the first set of agents.”. These steps are directed to the abstract idea of determining a measure of difference between two trajectories to identify corresponding importance scores, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “determining a measure of a difference between the first and the second trajectories” in the context of the claim encompasses the user to make an observation, evaluation, comparison between the two trajectories to identify a measure of similarity or difference. Furthermore, “determine a corresponding importance score for 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although these claim 10 recites “a system comprising one or more computers; and one or more storage devices” and claim 19 recites “one or more non-transitory computer storage media”; they do not integrate the limitation into practical application. The non-transitory computer storage media and the system are recited at a high level of generality (i.e. a generic computer performing generic computer functions). Also, the claims recite that first and second data set are obtained and input into a planning subsystem to output planned trajectories based on each data set.  Using the input and output data of the planning subsystem are additional criteria that the mental process is based upon, and which do not impose any meaningful limits on practicing the abstract idea, since the source of these criteria or conditions is unspecified, and thus could be attributed to data that the human brain recalls/stores or that a generic computer can save/store. Furthermore, these additional elements are considered as extra-solution activity in the form of data collection/gathering and data outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using 
For the non-transitory memory media and the system, these have been recited at a high level of generality such that there is no inventive concept. For the additional conditions such as the obtained data which have do not have a specified source as explained above and the output trajectories, these have been re-evaluated and considered well-known, routine, conventional steps in the art (in the form of data gathering). Therefore, they do not provide an inventive concept. Therefore, claims 1, 10, and 19 are not patent eligible. 
Claim 3 and 12 recite the first and second states of the environment characterize a same scene in a vicinity of the vehicle except with different numbers of agents that are present in the scene. This is further defining what the trajectories of the autonomous vehicle comprise. 
Claims 4 and 13 recite that the scene is a simulated scene and claims 5 and 14 recite that the scene is a real world scene that is perceived by one or more sensors onboard the autonomous vehicle. These claims are specifying where the scene (denoted in claims 3 and 12 above) comes from. 
Claims 9 and 18  teach providing data describing the agents and respective importance scores as training data to train an importance scoring subsystem onboard the autonomous vehicle, wherein the importance scoring subsystem is configured to identify the most important agents in a vicinity of the autonomous vehicle in real-time. This is considered an extra-solution (post-solution) activity that follows the determination process of the independent claims and does not impose any meaningful limits for practicing the abstract idea; neither does it provide an inventive concept. 
Therefore, these claims do not cure the deficiencies of the independent claims, and therefore are rejected under the same rationale. 
Claims 6 and 15 recite “determining a measure of a difference between the first and second planned trajectories comprises: determining a Euclidean distance between the first and second planned 
Claims 7 and 16 recite “determining a measure of a difference between the first and second planned trajectories comprises: determining a difference between respective costs of the first and second planned trajectories that are both generated by a cost-based planning subsystem.” These steps are directed to the abstract idea of determining a measure of difference between two trajectories by evaluating the difference between respective costs (e.g. accuracy, probability, etc…)  between them, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “determining a measure of a difference between the 
Claims 8 and 17 recite “determining a measure of a difference between the first and second planned trajectories comprises: determining respective differences between corresponding geometries and speeds of the first and second planned trajectories.” These steps are directed to the abstract idea of determining a measure of difference between two trajectories by evaluating the difference between their geometries (orientation, direction, heading) and speeds, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “determining a measure of a difference between the first and the second trajectories by determining geometry and speed difference between the trajectories” in the context of the claim encompasses the user to make an observation, evaluation, comparison between the two trajectories to estimate the difference between them; all of which can be performed in the human mind. If a claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20190072973 A1; “Sun”) in view of Li et al. (US 20180374359 A1; “Li”).
Regarding claims 1, 10, and 19
obtaining first state data characterizing a first state of the environment with a first set of agents being located within a vicinity of the autonomous vehicle; providing the first state data as input to the planning subsystem: 
(Fig. 1; [0021]: determining a current state of the vehicle and its environment; [0045]: the prediction module 175 serve to enable generation of a trajectory for the vehicle based on input object data 210 received from one or more of the vehicle sensor subsystems…to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle); generating predicted resulting trajectories of proximate agents using a prediction module (see claim 7); 
obtaining as output from the planning subsystem a first planned trajectory for the autonomous vehicle:
(Fig. 6: Step 1010: Generate a first suggested trajectory, Step 1020; [0049]: “The first suggested trajectory can correspond to a particular path for navigating the vehicle 105 to a desired destination. The first suggested trajectory can also correspond to a particular path for controlling the vehicle 105 to avoid obstacles detected in the proximity of the vehicle 105. The first suggested trajectory can also correspond to a particular path for directing the vehicle 105 to perform a particular action, such as passing another vehicle, adjusting speed or heading to maintain separation from other vehicles, maneuvering the vehicle in turns, performing a controlled stop, or the like). 
obtaining second state data characterizing a second state of the environment with a second set of agents being located within a vicinity of the autonomous vehicle, wherein the second set of agents includes (i) all of the agents that are in the first set of agents and (ii) one or more agents that are not in the first set of agents; providing the second state data as input to the planning subsystem:
([0021]: determining a predicted behavior of at least one other vehicle m the environment; [0049]: “As a result of changes in the vehicle's 105 speed or heading, other agents or vehicles on the roadway proximate to the vehicle 105 may react to the vehicle's 105 change in speed or heading or other action. 
Note: As the vehicle is travelling along the first predicted trajectory proximate vehicles may change speed or direction-identified object data 210 (pertained as the first data set) including agents in the vicinity of the vehicle may now include agents that have changed speed or direction [some vehicles that were not in the proximate vicinity of the vehicle to appear in the first data set, may have now accelerated or changed lanes to approach the subject vehicle and thus appear (now) in the proximate vicinity], i.e. a second data set)
obtaining as output from the planning subsystem a second planned trajectory for the autonomous vehicle:
(Fig. 6: Step 1040; generating the second suggested trajectory for the autonomous vehicle and generating corresponding predicted resulting trajectories of proximate agents, if a score of the first suggested trajectory is below a minimum acceptable threshold (see claim 7); [0049]: “trajectory processing module 173 can generate a second suggested trajectory. The second suggested trajectory can be provided to the prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second suggested trajectory);
determining corresponding importance score for the one or more agents that are in the second set of agents but not in the first set of agents:
([see paragraph [0049]: “The prediction module 175 can generate these predicted trajectories and confidence levels for each proximate agent relative to the first suggested trajectory generated by the trajectory processing module 173; generating the predicted resulting trajectories and their confidence values, or generating a trajectory distribution of proximate agents (see claim 10); generating a score for a first suggested trajectory 410 relative to a high probability trajectory 422 as generated by a trajectory processing module 173 (see paragraph [0051]; and figure 5);

On the other hand, Li teaches determining a measure of a difference between the first and second planned trajectories; and determining, based at least in part on the determined measure of difference, corresponding importance score for the one or more agents that are in the second set of agents but not in the first set of agents ([0038]: “The DNN model(s) are used to determine the difference or similarity of the predicted trajectories and the actual trajectories in order to evaluate the accuracy of the prediction methods that are utilized to generate the predicted trajectories": measure of difference or similarity between two trajectories to estimate accuracy level).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the features of the Sun reference, and include the features of the Li reference, to determine a measure of a difference between the two trajectories, to identify the respective importance scores. This will more accurately evaluate the confidence level of each generated trajectory.
Regarding claims 2, 11, and 20, Sun teaches:
obtaining third state data characterizing a third state of the environment with a third set of agents being located within a vicinity of the autonomous vehicle, wherein the third set of agents 
([0049]: “based on the new set of predicted trajectories for any of the proximate agents, may violate a predefined goal, the trajectory processing module 173 can reject the second suggested trajectory and the trajectory processing module 173 can generate a third suggested trajectory. This process can be repeated until a suggested trajectory generated by the trajectory processing module 173 and processed by the prediction module 175 results in predicted trajectories and confidence levels for each proximate agent”; less one agent, a car that may have been in the vicinity and have changed direction or went out of the vicinity due to the autonomous vehicle’s planned trajectory”).
However, although Sun discloses that the prediction module 175 can generate the predicted trajectories and corresponding confidence levels for each proximate agent as an output ([0049]), it does not teach determining a measure of a difference between the first and third planned trajectories; and determining, based at least on the determined measure of difference, corresponding importance score for the one or more agents that are in the first set of agents but not in the third set of agents.
On the other hand, Li teaches determining a measure of a difference between the first and third planned trajectories; and determining, based at least on the determined measure of difference, corresponding importance score for the one or more agents that are in the first set of agents but not in the third set of agents ([0038]: measure of difference or similarity between two trajectories to estimate accuracy level).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the features of the Sun reference, and include the features of the Li reference, to determine a measure of a difference between the two trajectories, to identify the 
Regarding claims 3 and 12, Sun teaches the first and second states of the environment characterize a same scene in a vicinity of the vehicle except with different numbers of agents that are present in the scene ([0039]: “in the vicinity of or proximate to the vehicle”; [0040]; Fig. 5;The term “same scene in a vicinity” is broadly interpreted such that as the autonomous vehicle is moving, number of agents (moving vehicles, vehicles changing speed or direction) entering and leaving the scene/vicinity captured by the vehicle is different).
Regarding claims 5 and 14, Sun teaches the scene is a real world scene that is perceived by one or more sensors onboard the autonomous vehicle: ([0049]: “input object data 210 received from one or more of the vehicle sensor subsystems 144, including one or more cameras, and processed by an image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle”; Fig. 1: Sensor System; Fig. 2: Real-world collection system).
Regarding claims 6 and 15, Sun does not teach determining a measure of a difference between the first and second planned trajectories comprises: determining a Euclidean distance between the first and second planned trajectories.
However, Li teaches determining a measure of a difference between the first and second planned trajectories comprises: determining a Euclidean distance between the first and second planned trajectories (Fig. 5: Trajectories 501 and 502; Note
Regarding claims 7 and 16, Sun teaches determining a difference between respective costs of the first and second planned trajectories that are both generated by a cost-based planning subsystem (Fig. 5, [0051]: “the score for the first suggested trajectory 410, as generated by the trajectory processmg module 173, will be very low" and "the score of the second suggested trajectory 412, as generated by the trajectory processing module 173, will be high. Assuming the higher score of the second suggested trajectory 412 meets or exceeds the goal threshold.”)
Regarding claims 8 and 17, Sun does not teach determining a measure of a difference between the first and second planned trajectories comprises: determining respective differences between corresponding geometries and speeds of the first and second planned trajectories.
However, Li teaches determining a measure of a difference between the first and second planned trajectories comprises: determining respective differences between corresponding geometries and speeds of the first and second planned trajectories ([0057]; [0058]: Physical attributes such as relative heading direction and speed of trajectories are fed into the DNN model-said to estimate the measure of difference between two trajectories (see independent claims above)).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the features of the Sun reference, and include the features of the Li reference, to determine a measure of a difference between the two trajectories by evaluating geometries and speeds of each trajectory, to identify the respective importance scores. This will more accurately evaluate the confidence level of each generated trajectory.
Regarding claims 9 and 18, Sun teaches providing data describing the agents and respective importance scores as training data to train an importance scoring subsystem onboard the autonomous vehicle, wherein the importance scoring subsystem is configured to identify the most important agents in a vicinity of the autonomous vehicle in real-time (Fig. 2; [0039]-[0041]: build a generative prediction module; [0049]: “Over the course of collecting data from many human driver behavior model driving .
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20190072973 A1; “Sun”) and Li et al. (US 20180374359 A1; “Li”) in further view of Farabet et al. (US 20190303759 A1; “Farabet”).
Regarding claims 4 and 13, Sun does not teach the scene is a simulated scene. However, Farabet teaches the scene is a simulated scene ([0066]; [0070]: Second Column).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the features of the Sun reference and include the simulated scene of the Farabet reference. This will better anticipate the circumstances of the real-world scene in order to perform better control on the autonomous vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kentley-Klay (US-20190250623-A1) teaches systems, apparatus and methods implemented in algorithms, hardware, software, firmware, logic, or circuitry configured to process data and sensory input to determine whether an object external to an autonomous vehicle (e.g., another vehicle, a pedestrian, road debris, a bicyclist, etc.) may be a potential collision threat to the autonomous vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/RAMI KHATIB/Primary Examiner, Art Unit 3669